Citation Nr: 1525085	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for renal cell carcinoma to include as due to contaminated water at Camp Lejeune ("kidney cancer").  


REPRESENTATION

Appellant represented by:	John Berry, Esq. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from June 1968 to December 1968.  The Veteran was stationed at Camp Lejeune from September 2, 1968 to October 14, 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  During the Veteran's active military service, he was stationed at Camp Lejeune during the period of time when the water was contaminated; thus, the Veteran was exposed to contaminated water during his active military service. 

2.  The evidence of record does not show that the Veteran's currently diagnosed kidney cancer is causally related to his active military service, to include exposure to contaminated water while stationed at Camp Lejeune.  


CONCLUSION OF LAW

Kidney cancer was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for kidney cancer due to exposure to contaminated water at Camp Lejeune during his active military service.  After a careful review of the evidence of record, the Board finds that service connection is not warranted.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 
  
In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

With regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987.  Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).  There are VA policies with regard to the development of claims involving veterans who served at Camp Lejeune between 1957 and 1987.  Those policies involve claims of service connection for disabilities due to contaminated drinking water.  It has been established that veterans who served at Camp Lejeune were potentially exposed to contaminants present in the base water supply prior to 1987. Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).  The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases.  However, many unanswered questions remain regarding the extent of base water contamination, the type and duration of exposure experienced by base personnel, and the likelihood that contaminant levels in the water supply were high enough to result in a particular disease. 

While those issues are being studied, VA has determined that disability claims from veterans who served at Camp Lejeune during the period in question deserve special handling to ensure fairness and consistency in claims processing.  As a result, adjudication of those claims has been centralized at the Louisville, Kentucky, RO with tracking measures initiated. 

For background purposes, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  Those water systems served housing, administrative, and recreational facilities, and the base hospital.  Department of the Navy estimates indicate that as many as 630,000 active duty personnel may have been exposed. The contaminated wells supplying the water systems were identified and closed by February 1985.  The Agency for Toxic Substances and Disease Registry (ATSDR), a branch of the federal Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water.  However, the assessment indicated that the drinking water contaminants at Camp Lejeune created a past public health hazard. 

In 2008, the Navy sent an informational outreach letter to those individuals who could be identified as having served there between 1957 and 1987.  The letter indicated that the Navy was funding health studies to determine when the drinking water was first impacted, who may have consumed it, and whether or not there may be an association between exposure to the water and certain health conditions. 

These studies involved the National Academy of Sciences ' National Research Council (NRC) and the ATSDR.  Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis used categories of potential disease "health outcomes." The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects. 

According to VBA Training Letter 11-03 (April 27, 2011), the ATSDR, in a 2010 letter to the Navy, indicated its belief that the NRC report minimized the potential long-term health effects of exposure to the water contamination.  The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune."  The ATSDR noted that, although the NRC report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic.  For example, regarding TCE and PCE, the International Agency for Research on Cancer (IARC) classifies them as "probable human carcinogens" while the National Toxicology Program (NTP) refers to them as "reasonably anticipated to be a human carcinogen."  Additionally, both IARC and NTP label benzene and vinyl chloride as "known human carcinogens."  Although the ATSDR letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune.  However, the ATSDR indicated that its planned studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by the NRC. 

Evidence development for disability claims based on water contaminant exposure at Camp Lejeune requires obtaining verification of actual service at Camp Lejeune and as much detail as possible about that service.  It also requires verifying, with medical evidence obtained through a VA medical examination or other authoritative medical source, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune.  A number of diseases are identified that meet the criterion of being associated with exposure to the specific Camp Lejeune water contaminants, based on human and experimental animal studies.  Manifestation of any of these diseases would be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.

Verification of service at Camp Lejeune has already been established.  Additionally, Training Letter 11-03 stated that when not specified in the records, efforts should be made to obtain the length of time served at Camp Lejeune, preferably the dates of arrival and departure.  When feasible, it is also desirable to obtain the Veteran's work duty location and information regarding whether the Veteran resided on base or off base.  There is some indication from the ATSDR that certain base locations may have been associated with higher levels of water contamination.  However, that has not yet been established with certainty. 

According to Training Letter 11-03, scientific organizations, including the NRC and the ATSDR, have determined that some evidence is available that suggests a possible association between development of certain diseases and exposure to the chemicals known to have contaminated the water at Camp Lejeune.  To date, there are no definitive scientific studies that can provide conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Therefore, until scientific evidence shows otherwise, it will be assumed by VA that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987. 

Service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure.  That medical evidence will generally come from a competent and qualified medical examiner who provides an opinion establishing a rational nexus or link between the claimed disability and the exposure.  Some diseases have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants in the water at Camp Lejeune.  However, that does not mean that service connection can automatically be established for a Camp Lejeune Veteran claiming one of these diseases.  It is up to a competent medical authority, based on each Veteran's individual case, to determine whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune.  Sufficient medical evidence to establish the required nexus may come from a private physician or other competent private medical authority.

The Board notes that this information replaces the Camp Lejeune "Fact Sheet" intended for VA examiners found in Training Letter 11-03.  This information is intended to provide the examiners with an adequate basis for providing a reasoned opinion which is a critical element for evaluating the claim.  Appendix B of VBA Training Letter 11-03 provides a list of diseases potentially associated with exposure to contaminants present in the Camp Lejeune water supply between 1957 and 1987 based on the publication by NRC of its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report includes a review of studies addressing exposure to TCE, and PCE, and a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.

A review of the Veteran's service treatment records are negative for treatment of kidney or renal cancer or disease.  The Veteran was only in active service for 6 months, when he was disqualified from active duty due to a personality disorder.  The Veteran's December 1968 Report of Medical Examination, completed at separation, states that he was normal upon clinical evaluation.   

In March 2012, the Veteran was diagnosed with kidney/renal cancer.  As such, the first element of service connection has been met.  The Board is conceding that the Veteran was exposed to contaminated water while he was stationed at Camp Lejeune in 1968.  Thus, the second element of service connection has been met.  The remaining question is whether there is competent evidence of a nexus between the current disability and the inservice disease or injury.  

The Veteran has been treated by his private physicians.  The Veteran submitted several treatment notes from his private treating physicians, which all support a diagnosis and treatment of kidney cancer but none provide a nexus or link of his disability to his time in active duty service.  

The Veteran has asserted that his kidney cancer is etiologically related to his exposure to contaminated water at Camp Lejeune.  As noted above, the Veteran was stationed at Camp Lejeune from September 2, 1968 to October 14, 1968, approximately 42 days.  The Veteran was afforded a VA examination in March 2013 to determine the etiology of his kidney/renal cancer and its relationship to his exposure to contaminated water at Camp Lejeune.  

The examiner noted that the Veteran underwent a partial nephrectomy in March 2012.  The surgical pathology report confirmed the diagnosis of renal cell carcinoma.  At the time of his diagnosis, the Veteran's medical history revealed a 30-year history of smoking two packs of cigarette per day.  Additionally, he has been diagnosed with hypertension, COPD, colonic polyps, and hypercholesterolemia.  There was also documentation of a family history of lung cancer, prostate cancer, bladder cancer, and glandular cell sarcoma.  

The examiner concluded that there is no a plausible connection between the Veteran's cancer and his exposure history.  Specifically, the examiner states that the risk factors for renal cell cancer are linked to obesity, diabetes and hypertension.  The risk associated with treated hypertension reaches 2.0 at 15 years and is even greater as body mass index increases.  In addition, cigarette smoking has been associated with elevated risk of developing renal cell cancer.  Scientific studies that have been done to date do not support a causal relationship (RR 2.0 or greater) between exposure to Trichloroethylene/PCE and renal cancer.  Although it has been recognized that drinking water at Camp Lejeune was contaminated, the levels of exposure to solvents, including trichloroethylene, PCE, benzene, and vinyl chloride were low.  Lastly, considering that the Veteran was only at Camp Lejeune for 42 days, the examiner concluded that factors other than solvent exposure were primary contributors to the development of renal cell cancer.  Therefore, it is less likely than not that the Veteran's renal cell cancer was caused by exposure to contaminated water at Camp Lejeune.  The Board would like to note that the examiner is a subject matter expert on the Camp Lejeune Contaminated Water Project.  

As such, even though the Veteran does have a current diagnosis of renal cell carcinoma and exposure to contaminated water at Camp Lejeune there is no evidence of record, other than the Veteran's own lay statements, linking his current disability to his active service.  Without this link, the Veteran is not entitled to service connection for his disability to include as due to exposure to contaminated water at Camp Lejeune.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  As such, the Veteran is not able to provide an etiology as to his current disability of kidney cancer, nor is he able to draw conclusions or form opinions as to any pathology of his cancer and whether it is related to exposure to contaminated water at Camp Lejeune.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Determining the etiology of cancer is complex and would involve knowledge and understanding of the presentation, symptoms and risk factors for cancer along with involving interpretation of laboratory, radiologic and imaging studies, biopsies and/or other tests which would require specialized knowledge and training to interpret.

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). 

In the present case, the Board finds that the most probative evidence is the 2013 VA examination that was conducted by a subject matter expert on Camp Lejeune Contaminated Water Project.  See e.g. Sklar v. Brown, 5 Vet. App. 140, 146 (1993)(Observing that a physician's specialty can be a valid consideration in determining the probative value of the opinion).  The examiner in this instance had the opportunity to review the Veteran's entire file, review the appendices concerning Camp Lejeune, consider a diagnosis and provide his own opinion as to whether the Veteran's current disability is etiologically related to the Veteran's service supported by a rationale.  Black v. Brown, 5 Vet. App. 177, 180 (1993); see also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).  He provided a well-reasoned opinion with a rationale that discussed the Veteran's time and duration of exposure, other risk factors, and cited to other medical treatises.  

The Board does not doubt the Veteran is sincere in his belief that his claimed condition is related to his service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted, there is no evidence of a nexus between the Veteran's current disability and an in-service event or injury or that it was caused by exposure to contaminated water at Camp Lejeune. 

The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for kidney cancer is denied.  

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated January 2013 and June 2013 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  Therefore, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).   

The Veteran was provided a VA examination in March 2013, which is adequate for the purposes of determining service connection.  While the Veteran's representative in the August 2013 Notice of Disagreement and January 2014 Substantive Appeal generically argued that he disagreed with the rating decision on the principle of an inadequate examination, the Veteran and his representative have cited no specific reason as to why the examination was not adequate.  See e.g. Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that the initial burden is on the claimant to show that an examination was inadequate); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding VA medical examiners are presumed competent in the absence of clear evidence to the contrary).  Rather, the Veteran's representative cited the caselaw and regulations controlling over examinations without identifying any failing of the March 2013 VA examination or laying out any argument as to how the examination did not comply with the laws and regulations.  In this case, the RO provided the examiner with the following Appendices to VBA Training Letter 11-03: Appendix A, Internet websites related to the issue of contaminated water at Camp Lejeune; Appendix B, Diseases potentially associated with exposure to contaminants present in the Camp Lejeune water supply between 1957 and 1987; Appendix C, Websites describing potential health effects of exposure to chemical contaminants present in the water supply of Camp Lejeune between 1957 and 1987; and Appendix D, Notice to Examiners Evaluating Claims Based on Service at Camp Lejeune.  The examiner reviewed the claims file, the Appendices provided, and considered the Veteran's pertinent medical history.  Furthermore, he is a subject matter expert on Camp Lejeune Contaminated Water Project and cited to several medical treatises.  As the examination involved a review of the Veteran's pertinent medical history and provides an etiological opinion with supporting rationale the examination is adequate.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The claim was then readjudicated by a January 2014 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for kidney cancer is denied.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


